Title: From George Washington to James Lovell, 4 March 1780
From: Washington, George
To: Lovell, James


          
            Sir
            Hd Qrs Morristown March 4th 178[0]
          
          I have been honored with your letter of the 23d of last month, and feel myself much indebted to you for the information it contains. Be assured Sir I am fully persuaded that no intelligence on your part will be withheld, that may be considered as essential or assisting in the discharge of the duties of my station. I am happy to learn, that the supplies for the army from France are to be relied on. The accidents however that may befal them should be a motive among others to induce the States not to relax in their particular exertions on the same account.
          I think with you on the King of Englands speech. It has not so much of the arrogant and assuming as has been usual; while what is said respecting the prosecution of the war could not have been less pointed, even were the intentions of his minis⟨try⟩ pacific. No conclusion can be drawn with regard to expected alliances. For even Should he have them in view, yet there would seem a want of policy as you observe, in making the display, more especially, if in the first instance, they are to appea⟨r⟩ as mediators.
          I am particularly happy in the last paragraph of your communication. The Dutch I would hope will act wisely; and I flatter myself that in good time, we shall experience its benefits. With great regard I am Sir Your obt sert.
        